Motion granted, but on the condition contained in the stipulation, that if the order for plaintiff’s examination is affirmed *824wholly or in part on the appeal taken herein, the order of affirmance' will provide that the defendant may examine the plaintiff at a date to be fixed in the order of affirmance and have at least twenty days before the case is set for trial to do so, provided the defendant proceeds diligently with said examination and completes the same within ten days after the date set in the order as the date for the examination. Present •— Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.